Title: Nicholas P. Trist to James Madison, 17 December 1835
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Steamer Columbus, Chesapeake Bay,
                                Thursday night Decr. 17. ’35
                        
                        
                        Until a few weeks ago, I counted with certainty on making my usual pilgrimage to Montpellier during this
                            visit to the U. States. But circumstances beyond my control have put it out of my power, and I am now hastening to New
                            Orleans, by the Way of Charleston, Augusta & Mobile, in company with Septimia Randolph, who has already suffered
                            such effects from the cold weather as to make her friends very uneasy at the idea of her remaining exposed to it, and make
                            her consent, at the eleventh hour, to a plan formed for her during the summer, but which she then thought unnecessary, and
                            therefore objectionable on the score of expense. The idea was revived last saturday afternoon, and on tuesday we left
                            Washington together for Baltimore, where we have been staying with our friends the Dunglisons, whom we left this morning,
                            all well. My own health is very good, with the exception of a bad cough. It is an accidental
                            one, however, and as I am travelling fast away from the cause, the effect will doubtless soon cease.
                        The boat is very crowded, and shakes so, from the jar of the engine, that it is no easy matter to write. Mrs.
                            Trist will have time this winter, being free from the troubles of house-keeping, from which she, last winter, fully earned
                            a respite, to exercise her pen, and will write to Mrs. Madison in detail. I must here confine myself to these few lines,
                            having taken up the pen merely to bid you farewell until next Spring, when I shall return, not to go
                                again, although this is as yet a profound Secret. Last year, the President was so kind
                            as to express a wish that I should remain; but I was then in a different mood in this respect from that produced by
                            further experience. Now, it is decided that I return to go no more. Until the return of the warm season, then, I bid Mrs
                            Madison & yourself affectionately adieu
                        
                        
                        
                            
                                N. P. Trist
                            
                        
                    We leave Norfolk tomorrow afternoon in the Steamer South Carolina for Charleston.